DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 08/24/2022 has been fully considered. Applicant’s amendments and the accompanying arguments with respect to the incorporation of allowable subject matter into claims 1 and 18 have been fully considered and are persuasive.  The prior art rejections of claims 1, 3-5, 7, 9-12, 15-18 and 20 have been withdrawn. 
Applicant’s amendments to claims 13 and 14 addressing the rejections under 35 U.S.C. 112 have been considered but are not persuasive. The subject matter of claim 1, especially the allowable features of the sub-metal traces, appears to be from the embodiment of Applicant’s Figures 1D and 1E. Claims 13 and 14 appear to draw on subject matter from the embodiments of Figures 1F and 1G. The application does not disclose support for combining the sub-metal traces of Figures 1D and 1E with other embodiments.







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claim 13, the claim requires “the source/drain in a same layer as the second metal traces” and “an active layer disposed between the source/drain and the second insulation layer” in lines 3-5. An embodiment with the active layer between the source/drain and the second insulation layer in combination with the requirements of the second insulating layer established in claim 1 is not disclosed. In Figures 1A-E, the active layer is formed on the substrate and is not between any insulation layers or metal traces. In the embodiment of Figure 1F, both the second metal traces 108 and the second insulation layer 104 are above the active layer 105.  In the embodiment of Figure 1G, the active layer 105 is between the source/drain 1032 and the second insulating layer 104, but the source/drain is not in the same layer as the second metal traces. 
In addition, an embodiment with the sub-traces required by claim 1 is only disclosed in conjunction with an active layer formed on the substrate and not between any insulation layers or metal traces, as in Figures 1C and 1D.
In reference to claim 14, the claim requires “a gate, wherein a portion of the gate is disposed in a same layer as a portion of the second metal traces and arranged corresponding to the active layer; a source/drain disposed in a same layer as the first metal traces and directly electrically connected to the active layer, and an active layer disposed between the source/drain and the second insulation layer.” An embodiment with these features in combination with the requirements of the second insulating layer established in claim 1 is not disclosed. In Figures 1A-E, the active layer is formed on the substrate and is not between any insulation layers or the source/drain. In the embodiments of Figure 1F and 1G, the gate is not in the same layer as the second metal traces.  
In addition, an embodiment with the sub-traces required by claim 1 is only disclosed in conjunction with an active layer formed on the substrate and not between any insulation layers or metal traces, as in Figures 1C and 1D.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 13, the claim requires “the source/drain in a same layer as the second metal traces” and “an active layer disposed between the source/drain and the second insulation layer” in lines 3-5. An embodiment with the active layer between the source/drain and the second insulation layer in combination with the requirements of the second insulating layer, and/or the sub-traces established in claim 1 is not disclosed and thus the structure of claim 13 is unclear. The claim apparently refers to the structure of Figure 1F. However, in Figure 1F, both the source/drain 1032 and the second insulation layer 104 are above the active layer 105. The active layer 105 is between the second metal traces and the first insulating layer 102. In addition it is unclear how sub-traces can be incorporated into the first metal layer 1031 in Figure 1F.
In further reference to claim 13, “the active layer” in line 4, lacks antecedent basis. “An active layer” is only introduced later in the claim, in line 5.
In reference to claim 14, the claim requires “a gate, wherein a portion of the gate is disposed in a same layer as a portion of the second metal traces and arranged corresponding to the active layer; a source/drain disposed in a same layer as the first metal traces and directly electrically connected to the active layer, and an active layer disposed between the source/drain and the second insulation layer.” An embodiment with these features in combination with the requirements of the first and second insulation layers established in claim 1 is not disclosed and thus the structure of claim 14 is unclear. The claim apparently refers to the structure of Figure 1G. However, in Figure 1G, the gate 1031a is not disposed in the same layer as the second metal traces 108. In addition it is unclear how sub-traces can be incorporated into the first metal layer 1031 in Figure 1G.
In further reference to claim 14, “the active layer” in lines 4 and 6, lacks antecedent basis. “An active layer” is only introduced later in the claim, in line 7.

Allowable Subject Matter
Claims 1, 3-5, 7, 9-12, 15-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1 and 18, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding the first metal traces comprise a plurality of first sub-metal traces disposed on one side of the second insulation layer adjacent to the base substrate and a plurality of second sub-metal traces disposed at one side of the first sub-metal traces adjacent to the base substrate; the first insulation layer comprises a first sub-insulation layer disposed between the first sub-metal traces and the second sub-metal traces and a second sub-insulation layer disposed at one side of the second sub-metal traces adjacent to the base substrate; the first grooves comprise a plurality of first sub-grooves spaced apart from each other in the first sub-insulation layer and a plurality of second sub-grooves spaced apart from each other in the second sub-insulation layer; in combination with the other recited limitations.  Claims 3-5, 7, 9-12, and 15-17 depend on claim 1 and claim 20 depends from claim 18.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897